Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Final Rejection
The Status of Claims:
Claims 1-12, 16, 19-22 are pending. 
Claims 1-12, 16, 19-22 are rejected. 

IDS 
The IDS filed on 3/22/2021 have been reviewed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
The objection of Claim 21 is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1-12, and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims.

In view of the revised claims and filing the new IDS , new ODP and 102 rejections based on the newly found prior art seem necessary in the followings:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-12, 16, 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 and 16 of U.S. Patent No.9,340,572. Although the claims at issue are not identical, they are not patentably distinct from each other because of their relationship between the narrowed limitations and broad limitations of the claimed invention.
 The claims 1, 17-19 of U.S. Patent No.10,899,710 (reference application) describe the followings: 
1. A compound of formula I

    PNG
    media_image1.png
    93
    210
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein:
L represents —S(O)2—;
n represents 0 to 5;
R1, R2 and R3 each independently represent H, halo, Ra1, —CN,
-Aa1-C(Qa1)Rb1, -Ab1-C(Qb1)N(Rc1)Rd1, -Ac1-C(Qc1)ORe1, -Ad1-S(O)pRf1, -Ae1-S(O)pN(Rg1)Rh1, -Af1-S(O)pORi1, —N3, —N(Rj1)Rk1, —N(H)CN, —NO2, —ONO2, —OR11 or —SRm1;
each Aa1 to Af1 independently represents a single bond, —N(Rp1)— or —O—;
each Qa1 to Qc1 independently represents ═O, ═S, ═NRn1 or ═N(ORo1);
each Ra1 and Rf1 independently represents C1-6 alkyl optionally substituted by one or more groups independently selected from G1a, C2-6 alkenyl optionally substituted by one or more groups independently selected from G1a, C2-6 alkynyl optionally substituted by one or more groups independently selected from G1a, or heterocycloalkyl optionally substituted by one or more groups independently selected from G1b;
each Rp1 independently represents H, C1-6 alkyl optionally substituted by one or more fluoro, C2-6 alkenyl optionally substituted by one or more fluoro, or C2-6 alkynyl optionally substituted by one or more fluoro;
each Rb1, Rc1, Rd1, Re1, Rg1, Rh1, Ri1, Rj1, Rk1, Rl1, Rm1, Rn1 and Ro1 independently represents H, C1-6 alkyl optionally substituted by one or more groups independently selected from G1a, C2-6 alkenyl optionally substituted by one or more groups independently selected from G1a, C2-6 alkynyl optionally substituted by one or more groups independently selected from G1a, or heterocycloalkyl optionally substituted by one or more groups independently selected from G1b; or
any of Rc1 and Rd1, Rg1 and Rh1 and/or Rj1 and Rk1 are linked together to form, together with the nitrogen atom to which they are attached, a 3- to 6-membered ring, which ring optionally contains one further heteroatom and which ring optionally is substituted by one or more groups independently selected from halo, C1-3 alkyl optionally substituted by one or more halo, C2-3 alkenyl optionally substituted by one or more halo, or C2-3 alkynyl optionally substituted by one or more halo, and ═O;
each R4 independently represents halo, Ra2, —CN, -Aa2-C(Qa2)Rb2, -Ab2-C(Qb2)N(Rc2)Rd2, -Ac2-C(Qc2)ORe2, -Ad2-S(O)qRf2, -Ae2-S(O)qN(Rg2)Rh2, -Af2-S(O)qORi2, —N3, —N(Rj2)Rk2, —N(H)CN, —NO2, —ONO2, —ORl2 or —SRm2;
each Qa2 to Qc2 independently represents ═O, ═S, ═NRn2 or ═N(ORo2);
each Aa2 to Af2 independently represents a single bond, —N(Rp2)— or —O—;
each Ra2 and Rf2 independently represents C1-6 alkyl optionally substituted by one or more groups independently selected from G2a, C2-6 alkenyl optionally substituted by one or more groups independently selected from G2a, C2-6 alkynyl optionally substituted by one or more groups independently selected from G2a, or heterocycloalkyl optionally substituted by one or more groups independently selected from G2b;
p2 independently represents H, C1-6 alkyl optionally substituted by one or more fluoro, C2-6 alkenyl optionally substituted by one or more fluoro, or C2-6 alkynyl optionally substituted by one or more fluoro;
each Rb2, Re2, Rd2, Re2, Rg2, Rh2, Ri2, Rj2, Rk2, Rl2, Rm2, Rn2 and Ro2 independently represents H, C1-6 alkyl optionally substituted by one or more groups independently selected from G2a, C2-6 alkenyl optionally substituted by one or more groups independently selected from G2a, C2-6 alkynyl optionally substituted by one or more groups independently selected from G2a, or heterocycloalkyl optionally substituted by one or more groups independently selected from G2b; or
any two Rc2 and Rd2, Rg2 and Rh2 and/or Rj2 and Rk2 are linked together to form, along with the nitrogen atom to which they are attached, a 3- to 6-membered ring, which ring optionally contains one further heteroatom and which ring optionally is substituted by one or more groups independently selected from halogen, C1-3alkyl optionally substituted by one or more halogens, C2-3alkyl optionally substituted by one or more halogens, C2-3alkyl optionally substituted by one or more halogens, and ═O;
each G1a, G1b, G2a and G2b independently represents halo, —CN, —N(Ra3)Rb3, —ORc3, —SRd3 or ═O;
each Ra3, Rb3, Rc3 and Rd2 independently represents H, C1-6 alkyl optionally substituted by one or more fluoro, C2-6 alkenyl optionally substituted by one or more fluoro, or C2-6 alkynyl optionally substituted by one or more fluoro;
or Ra3 and Rb3 are linked together to form, along with the nitrogen atom to which they are attached, a 3- to 6-membered ring, which ring optionally contains one further heteroatom and which ring optionally is substituted by one or more groups independently selected from fluoro, C1-3alkyl optionally substituted by one or more fluoro, C2-3alkenyl optionally substituted by one or more fluoro, C2-3alkynyl optionally substituted by one or more fluoro, and ═O; and
each p and q independently represents 1 or 2,
with the proviso that the compound of formula I is not a compound selected from the list consisting of compounds:
(1) 6-methoxy-3-nitro-2-(phenylsulphonyl)pyridine;
(2) 6-methoxy-3-nitro-2-tosylpyridine;
(3) 5-methyl-3-nitro-2-(phenylsulphonyl)pyridine;
(4) 3-nitro-2-tosylpyridine;
(5) 2-((4-chlorophenyl)sulphonyl)-6-methoxy-3-nitropyridine;
(6) 3-nitro-2-(phenylsulphonyl)pyridine;
(7) 2-methyl-3,5-dinitro-6-(phenylsulphonyl)pyridine; and
(8) N-(2-((5-chloro-3-nitropyridin-2-yl)sulphonyl)phenyl)acetamide.

17. A pharmaceutical composition comprising a compound, and optionally one or more pharmaceutically acceptable adjuvant, diluent and/or carrier, wherein the compound is of formula I

    PNG
    media_image1.png
    93
    210
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, (see col. 40, claim 17)

18. A combination product comprising: 
(A) a compound; and
(B) one or more other therapeutic agent that is useful in the treatment of cancer,
wherein each of components (A) and (B) is formulated in admixture, optionally with one or more a pharmaceutically-acceptable adjuvant, diluent or carrier, wherein the compound is of formula I

    PNG
    media_image1.png
    93
    210
    media_image1.png
    Greyscale
(see col. 42, claim 18)
19. A kit-of-parts comprising: 
(a) a pharmaceutical formulation comprising a compound, and optionally one or more pharmaceutically acceptable adjuvant, diluent and/or carrier; and
(b) one or more other therapeutic agent that is useful in the treatment of cancer, optionally in admixture with one or more pharmaceutically-acceptable adjuvant, diluent or carrier,


    PNG
    media_image1.png
    93
    210
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein:
L represents —S(O)2—;

, whereas the instant claims 1, 16, 19-21 do disclose the followings as shown below:
1. (Currently amended) A compound of formula I 
    PNG
    media_image2.png
    150
    271
    media_image2.png
    Greyscale
or a pharmaceutically acceptable salt thereof, wherein: L represents -S(O)-; n represents 0 to 5; R1 represents Ra'1, G..3, -N(Rjl)Rkl, -N(H)CN, -NO2, -ONO2, -OR11,[[or]] - SR"1 or C1-6 alkyl substituted by one or more groups independently selected from Gia; R2 and R3 each independently represent H, halo, Rai, -CN, -Aai-C(Qa1)Rb1, -Ab1- C(Qb1)N(Rc1)Rdl, -Acl-C(Qcl)ORel, -Adl-S(O)pRfl, -Ael-S(O)pN(R9l)Rhl, -Aft-3, -N(Ri)Rk1, -N(H)CN, -NO2, -ONO2, -OR" or -SRml; each Aal to Aft independently represents a single bond, -N(RPl)- or -0-; each Qai to QCl independently represents =0, =S, =NR"1 or =N(ORo1); Rai' represents C2-6 alkenyl or C2-6 alkynyl each optionally substituted by one or more groups independently selected from Gia, heterocyclyl optionally substituted by one or more groups 2 MEl 35531497v.1Application No. 16/484,074Docket No.: 128144-00402 Reply to Office Action of December 22, 2020 independently selected from Gib, aryl optionally substituted by one or more groups independently selected from GiC, or heteroaryl optionally substituted by one or more groups independently selected from Gid; each Rai and Rf1 independently represents C1-6 alkyl, C2-6 alkenyl or C2-6 alkynyl each optionally substituted by one or more groups independently selected from Ga, heterocyclyl optionally substituted by one or more groups independently selected from Gib, aryl optionally substituted by one or more groups independently selected from GiC, or heteroaryl optionally substituted by one or more groups independently selected from Gid. each Rbl, Red, Rai, Re1, R91, Rh, Ru, Rif, Rkl, R11, R"', R"l, Rol and Rp1 independently represents H, C1.6 alkyl, C2-6 alkenyl or C2-6 alkynyl each optionally substituted by one or more groups independently selected from Ga, heterocyclyl optionally substituted by one or more groups independently selected from Gib, aryl optionally substituted by one or more groups independently selected from GiC, or heteroaryl optionally substituted by one or more groups independently selected from Gid; or any of Re' and Rd', R91 and Rhl and/or R1 and Rkl are linked together to form, together with the nitrogen atom to which they are attached, a 3- to 6-membered ring, which ring optionally contains one further heteroatom and which ring optionally is substituted by one or more groups independently selected from halo, CI.3 alkyl, C2-3 alkenyl or C2-3 alkynyl each optionally substituted by one or more halo, and =0; each R4 2, -CN, -Aa2-C(Qa2)Rb2, -Ab2-C(Qb2)N(R2)Rd2, -Ac2-C(Qc2)ORe2, -Ad2-S(O)qR2, -Ae2-S(O)qN(Rg2)Rh2, -A-S(O)ORi2, -N3, -N(R2)Rk2, -N(H)CN, -NO2, -ONO2, -OR12 or -SRm2;  
    PNG
    media_image3.png
    26
    690
    media_image3.png
    Greyscale
 3 MEl 35531497v.1Application No. 16/484,074Docket No.: 128144-00402 Reply to Office Action of December 22, 2020 each Aa2 to Af independently represents a single bond, -N(Rp2)- or -0-; each Ra2 and R2 independently represents C1-6 alkyl, C2-6 alkenyl or C2-6 alkynyl each optionally substituted by one or more groups independently selected from G2a, heterocyclyl optionally substituted by one or more groups independently selected from G2b, aryl optionally substituted by one or more groups independently selected from G2C, or heteroaryl optionally substituted by one or more groups independently selected from G2. each Rb2, Rc2, R12, Re2, Rg2, Rh, Rig, Rj2, R2, R12, R12, Rn2, Ro2 and Rp2 independently represents H, C1.6 alkyl, C2-6 alkenyl or C2-6 alkynyl each optionally substituted by one or more groups independently selected from G2a, heterocyclyl optionally substituted by one or more groups independently selected from G2b, aryl optionally substituted by one or more groups independently selected from G2C, or heteroaryl optionally substituted by one or more groups independently selected from G2d; or any two R2 and Rd2, Rg2 and Rh and/or R2 and R'2 are linked together to form, along with the nitrogen atom to which they are attached, a 3- to 6-membered ring, which ring optionally contains one further heteroatom and which ring optionally is substituted by one or more groups independently selected from halogen, CI.3 alkyl, C2-3 alkenyl or C2-3 alkynyl each optionally substituted by one or more halogens, and =0; each Gla, Gib, GiC, Gid, G2a, G2b, G2C and G2d independently represents halo, -CN, -N(Ra3)Rb3, -3, -SRd3 or =0; each Ra3, Rb3, RC3 and Rd3 independently represents H, or C1-6 alkyl, C2-6 alkenyl or C2-6 alkynyl each optionally substituted by one or more fluoro; or Ra3 and Rb3 are linked together to form, along with the nitrogen atom to which they are attached, a 3- to 6-membered ring, which ring optionally contains one further heteroatom 4 MEl 35531497v.1Application No. 16/484,074Docket No.: 128144-00402 Reply to Office Action of December 22, 2020 and which ring optionally is substituted by one or more groups independently selected from fluoro, C1-3 alkyl optionally substituted by one or more fluoro, and =0; and each p and q independently represents 1 or 2.
16. (Previously presented) A method of treating cancer comprising administering to a patient in need thereof a therapeutically effective amount of a compound, wherein the cancer is breast cancer or glioblastoma; and wherein the compound is represented by formula I 
    PNG
    media_image4.png
    147
    268
    media_image4.png
    Greyscale
 6 MEl 35531497v.1Application No. 16/484,074Docket No.: 128144-00402 Reply to Office Action of December 22, 2020 or a pharmaceutically acceptable salt thereof, wherein: L represents -S(O)-; n represents 0 to 5;
19. (Currently amended) A pharmaceutical composition comprising a compound according to Claim 1, and optionally one or more pharmaceutically acceptable adjuvant, diluent and/or carrier,
20. (Previously presented) A combination product comprising: (A) a compound, wherein the compound is represented by formula 
    PNG
    media_image5.png
    147
    268
    media_image5.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein: L represents -S(O)-; n represents 0 to 5; and (B) one or more other therapeutic agent that is useful in the treatment of breast cancer or glioblastoma, wherein each of components (A) and (B) is formulated in admixture, optionally with one or more a pharmaceutically-acceptable adjuvant, diluent or carrier.
,
21. (Previously presented) A kit-of-parts comprising:(a) a pharmaceutical formulation as defined in Claim 19; and (b) one or more other therapeutic agent that is useful in the treatment of breast cancer or glioblastoma, optionally in admixture with one or more pharmaceutically-acceptable adjuvant, diluent or carrier, which components (a) and (b) are each provided in a form that is suitable for administration in conjunction with the other.

However, the instant claims differ from the claims 1, 17-19 of U.S. Patent No.10,899,710 in that the scope of claims of the of U.S. Patent No.10,899,710 is narrower than those claims of the instant invention with respect to  the limitations of the compound claims , whereas the scope of claims of the of U.S. Patent No.10,899,710 is broader  than those claims of the instant invention with respect to  the limitations of the method of treatment claims  .


(1) 6-methoxy-3-nitro-2-(phenylsulphonyl)pyridine;
(2) 6-methoxy-3-nitro-2-tosylpyridine;
(3) 5-methyl-3-nitro-2-(phenylsulphonyl)pyridine;
(4) 3-nitro-2-tosylpyridine;
(5) 2-((4-chlorophenyl)sulphonyl)-6-methoxy-3-nitropyridine;
(6) 3-nitro-2-(phenylsulphonyl)pyridine;
(7) 2-methyl-3,5-dinitro-6-(phenylsulphonyl)pyridine; and
(8) N-(2-((5-chloro-3-nitropyridin-2-yl)sulphonyl)phenyl)acetamide

from the formula I if the skilled artisan in the art had desired to do so.
Also, if the skilled artisan in the art had desired to emphasize the particular types of cancers, such as glioblastoma (see col. 15, line 50) and breast cancer( see col. 16 ,lines 36-37)  in the claimed section,  it would have been obvious to be motivated to select them and put them into the claims.
In addition, some of the instant claims are overlapped with those claims of the claims of the of U.S. Patent No .  Moreover, such limitations can be anticipated; there is very little difference as to the patentable distinction. So, it would have been obvious to the skilled artisan in the art to be motivated to broaden up the scope of the claimed invention by removing the proviso statement about the absence of several compounds as well as to narrow the scope of the claimed invention by adding some of the specific cancer limitations of glioblastoma and breast cancer to the method of treatment claim so as to arrive at some of the important aspects of the claimed invention. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-6, 8, and 10-12 are rejected rejected under 35 U.S.C. 102 (a)(1) as being anticipated clearly by Maloney et al (Organic Letters (2011), 13(1), 102-105).
 	
Maloney et al discloses the following compound:

    PNG
    media_image6.png
    143
    258
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    286
    429
    media_image7.png
    Greyscale
 
(see page 103, table 1, compound#15) . This is identical with the claims.

) 1-12, 16, 19-21 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated clearly by Arneret al (US 10,899,710) which has a foreign application (GB 1514021.3)  priority date on 8/7/2015.


    PNG
    media_image8.png
    227
    403
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    232
    364
    media_image9.png
    Greyscale

(see  col. 25, example 1)                                      (see  col. 28, example 7)


    PNG
    media_image10.png
    227
    341
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    226
    335
    media_image11.png
    Greyscale

(see  col. 31, line 10)                                      (see  col. 32, line 10)


17. A pharmaceutical composition comprising a compound, and optionally one or more pharmaceutically acceptable adjuvant, diluent and/or carrier, wherein the compound is of formula I

    PNG
    media_image1.png
    93
    210
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, (see col. 40, claim 17)

18. A combination product comprising: 
(A) a compound; and
(B) one or more other therapeutic agent that is useful in the treatment of cancer,
wherein each of components (A) and (B) is formulated in admixture, optionally with one or more a pharmaceutically-acceptable adjuvant, diluent or carrier, wherein the compound is of formula I

    PNG
    media_image1.png
    93
    210
    media_image1.png
    Greyscale
(see col. 42, claim 18)
19. A kit-of-parts comprising: 
(a) a pharmaceutical formulation comprising a compound, and optionally one or more pharmaceutically acceptable adjuvant, diluent and/or carrier; and
(b) one or more other therapeutic agent that is useful in the treatment of cancer, optionally in admixture with one or more pharmaceutically-acceptable adjuvant, diluent or carrier,


    PNG
    media_image1.png
    93
    210
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein:
L represents —S(O)2—;
n represents 0 to 5; (see col. 44, claim 19)
There is provided a compound of the invention for use in the treatment of cancer. Particular cancers are glioblastoma (see col. 15, line 50) and breast cancer( see col. 16 ,lines 36-37). These are identical with the claims. 


Claim Rejections - 35 USC § 103
I.	Applicants’ argument filed 3/22/2021 has been fully considered, applicants’ arguments are persuasive.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The rejection of Claim 19 under 35 U.S.C. 103 as being unpatentable over Klausener et al (US 4,966,974) in view of Rowe et al (Handbook of Pharmaceutical  Excipients, 6th ed. , 2009,p.17-19) and Wikipedia ( Staphylococcus aureus,  October 2016, p.1-9) is withdrawn due to the modification of claim 19.  

Applicants’ Argument		
II. Applicants argue the following issues:
	
    PNG
    media_image12.png
    244
    1178
    media_image12.png
    Greyscale
  

    PNG
    media_image13.png
    297
    1205
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    147
    1165
    media_image14.png
    Greyscale

. 



Conclusion
Claims 1-12, 16, 19-22 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/22/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                                        4/03/2021